DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 12 MAY 2020.  Current pending claims are Claims 1-10 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 MARCH 2021 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 16 JULY 2021 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 19 MAY 2022 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the nozzle junction".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the pair of electrode chamber".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over ROS, WO 2018/217793 A1, submitted on the Information Disclosure Statement on 23 MARCH 2021, Foreign Patent Documents Cite No. 9, and further in view of ROS, ECHELMEIER, WO 2018/21831 A1, herein referred ‘ECHELMEIER’, submitted on the Information Disclosure Statement on 23 MARCH 2021, Foreign Patent Documents Cite No. 10.
Applicant’s invention is drawn towards a device, a droplet generator system for serial crystallography. 
Regarding Claim 1, the reference ROS discloses droplet generator system for serial crystallography comprising
a single-piece component, abstract, 3D printed hybrid nozzle, Figure 13A, including an internally-formed droplet-generation channel, Figure 13A, [0051], channel 1307, extending from a first fluid inlet opening to a nozzle of the single-piece component, Figure 13A, [0051, 0056, 0065], first fluid inlet 1303; an internally-forming sample channel extending from a second fluid inlet opening to the droplet-generation channel, Figure 13A, [0051], second fluid inlet 1305, wherein the sample channel joins the droplet- generation channel at a junction, Figure 13A; the nozzle configured to eject a stream of segmented aqueous droplets in a carrier fluid from the droplet-generation channel through a nozzle opening of the single-piece component, Figure 13A, [0051], ninth portion 1329. 
The ROS reference discloses the claimed invention, but is silent in regards to a pair of electrode chambers positioned adjacent to the droplet-generation channel near the junction between the droplet-generation channel and the sample channel.
The ECHELMEIER reference discloses a droplet generator system for serial crystallography, abstract, [0007], comprising : 
a single-piece component, Figure 18, top right picture, including an internally-formed droplet-generation channel extending from a first fluid inlet opening to a nozzle of the single-piece component, Figure 18, [00109], 1812/1816; an internally-forming sample channel extending from a second fluid inlet opening to the droplet-generation channel, Figure 18, [00109], 1812/1816, wherein the sample channel joins the droplet- generation channel at a junction, Figure 18, see picture top right, Figure 10, junction 1016, [0094]; the nozzle configured to eject a stream of segmented aqueous droplets in a carrier fluid from the droplet-generation channel through a nozzle opening of the single-piece component, Figure 10, nozzle 1020, [0094]; and a pair of electrode chambers positioned adjacent to the droplet-generation channel near the junction between the droplet-generation channel and the sample channel, Figure 18, Ga electrodes 1810, [00109].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ROS with the pair of electrode chambers positioned adjacent to the droplet-generation channel near the junction between the droplet-generation channel and the sample channel as taught by ECHELMEIER for tuning droplet generation frequency, [0003, 0098, 00125]. 
Additional Disclosures Included by the combination are: Claim 2: wherein the droplet generator system of claim 1, wherein the single-piece component further includes the first fluid inlet opening positioned on an exterior surface of the single-piece component; and the second fluid inlet opening positioned on the same exterior surface of the single-piece component as the first fluid inlet opening, wherein the sample channel includes a curved section configured to redirect a fluid flow towards the junction, Figure 13A, third portion 1317 and terminal end 1309, [0051, 0052], create a curved portion.; Claim 3: wherein the droplet generator system of claim 1, wherein the single-piece component further includes a pressurized gas channel extending from a gas inlet opening position on an exterior of the single-piece component to an internal chamber of the nozzle, Figure 3, [0017, 0044-0047].; Claim 4: wherein the droplet generator system of claim 3, wherein a distal end of the droplet-generation channel is positioned in the internal chamber of the nozzle proximate to the nozzle opening such that fluid leaving the droplet-generation channel is expelled through the nozzle opening as a jetted stream coaxially with a pressurized gas received in the internal chamber of the nozzle, Figure 13A, Claim 1, 10, 16, [0047, 0051].; Claim 5: wherein the droplet generator system of claim 1, further comprising a pair of electrodes, wherein each electrode is positioned in a different electrode chamber of the pair of electrode chambers, ECHELMEIER. Figure 11, electrodes 1110, Figure 12, electrodes 1210, [00102, 00103]; Claim 6: wherein the droplet generator system of claim 5, wherein, when a sample fluid is supplied to the single-piece component through the sample channel and an oil fluid is supplied to the single- piece component through the droplet-generation channel, the sample fluid flows with the oil fluid at the junction as a sequence of sample fluid droplets in a stream of oil fluid, ECHELMEIER Figure 18, [00109], top right picture.  Examiner’s Note: The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).; Claim 7: wherein the droplet generator system of claim 6, further comprising a signal generator configured to apply a triggering signal to the pair of electrodes, wherein the triggering signal applied by the electrodes controls a timing of the sample fluid droplets moving through the droplet-generation channel towards the nozzle, ECHELMEIER, [0016, 0098, 00109, 00125].; Claim 8: wherein the droplet generator system of claim 1, wherein the single-piece component is selected from a group consisting of a 3D printed component and an injection molded component, [0006, 0007], Claim 19, abstract, ECHELMEIER [0090, 0091], Figure 16.; Claim 9: wherein discloses is a method of operating the droplet generator system of claim 1, See Rejection to Claim 1 above, for serial crystallography, [0007, 0008], abstract, the method comprising: controllably providing a sample fluid to the single-piece component through the first inlet opening at a first flow rate; controllably providing an oil fluid to the single-piece component through the second inlet opening at a second flow rate, wherein the sample fluid flows with the oil fluid at the junction as a sequence of sample fluid droplets in a stream of the oil fluid; adjustably controlling a frequency of sample fluid droplets in the stream of oil fluid by adjusting the first flow rate and the second flow rate; and synchronizing a timing of the sample fluid droplets with a pulse timing of a laser for serial crystallography by applying a triggering signal to electrodes positioned in the electrode chambers of the single-piece component.
Applicant’s invention is drawn towards a device, a droplet generator system for serial crystallography. 
Regarding Claim 10, the reference ROS discloses a droplet generator system for serial crystallography, abstract, [0007, 0008], abstract, Figure 13A, comprising: a 3-D printed, single-piece component, [0006, 0007], Claim 19, abstract, including a first fluid inlet opening positioned on an exterior of the single-piece component, Figure 13A, [0051, 0056, 0065], first fluid inlet 1303, a second fluid inlet opening positioned on the exterior of the single-piece component, Figure 13A, [0051], second fluid inlet 1305, a gas inlet opening positioned on the exterior of the single-piece component, Figure 1A, any one of input 103/105/107, [0042], a fluid droplet-generation channel formed internally and extending from the first fluid inlet opening to a nozzle of the single-piece component, Figure 13A, [0051], channel 1307, [0051], ninth portion 1329, a sample channel formed internally and extending from the second fluid inlet opening to the fluid droplet-generation channel, Figure 13A, wherein the sample channel joins the fluid droplet-generation channel at a T-junction, Figure 13A, a gas channel formed internally and extending from the gas inlet opening to the nozzle, Figure 1A, any one of input 103/105/107, [0042], the nozzle junction configured to receive a pressurized gas from the gas channel and a fluid from the droplet-generation channel, Figure 3, [0017, 0044-0047], and eject the fluid coaxial with the pressurized gas through a nozzle opening of the single-piece component, Figure 13A, Claim 1, 10, 16, [0047, 0051], a pressurized gas supply system coupled to the gas inlet opening and configured to supply the pressurized gas to the single-piece component, Figure 3; and an electronic controller, [0007, 0060].  
The ROS reference discloses the claimed invention, but is silent in regards to a pair of electrode chambers positioned adjacent to the droplet-generation channel near the junction between the droplet-generation channel and the sample channel.
The reference ECHELMEIER discloses a droplet generator system for serial crystallography, abstract, [0007], Figure 18, comprising: a 3-D printed, single-piece component, [0012-0015, 0098], including a first fluid inlet opening positioned on an exterior of the single-piece component, Figure 18, [00109], 1812/1816, a second fluid inlet opening positioned on the exterior of the single-piece component, Figure 18, [00109], 1812/1816, a gas inlet opening positioned on the exterior of the single-piece component, Figure 1, [0079], a fluid droplet-generation channel formed internally and extending from the first fluid inlet opening to a nozzle of the single-piece component, Figure 18, [00109], 1818, a sample channel formed internally and extending from the second fluid inlet opening to the fluid droplet-generation channel, Figure 18, [00109], aqueous capillary 1816, wherein the sample channel joins the fluid droplet-generation channel at a T-junction, Figure 18, [00109], a gas channel formed internally and extending from the gas inlet opening to the nozzle, Figure 1, [0079], He gas, the nozzle junction configured to receive a pressurized gas from the gas channel and a fluid from the droplet-generation channel, Figure 1, [0079], and eject the fluid coaxial with the pressurized gas through a nozzle opening of the single-piece component, Figure 1, [0079], a pressurized gas supply system coupled to the gas inlet opening and configured to supply the pressurized gas to the single-piece component, Figure 1, [0079, 0091]; and a pair of electrode chambers formed internally and positioned adjacent to the droplet-generation channel near the T-junction, Figure 18, Ga electrodes 1810, [00109]; a pair of electrodes, wherein each electrode of the pair of electrodes is positioned in an electrode chamber of the pair of electrode chambers, Figure 11, electrodes 1110, Figure 12, electrodes 1210, [00102, 00103]; an oil fluid supply system coupled to the first fluid inlet opening and configured to supply an oil fluid to the single-piece component, Figure 2 and 18, [0080, 00109], oil reservoir 210; a sample fluid supply system coupled to the first fluid inlet opening and configured to supply an oil fluid to the single-piece component, Figure 2 and 18, [0080, 00109], sample reservoir 214; and an electronic controller configured to generate control signals to the oil fluid supply system and the sample fluid supply system to controllably regulate a rate at which the sample fluid and the oil fluid are pumped into the single-piece component, wherein the sample fluid flows with the oil fluid at the T-junction as a sequence of sample fluid droplets in the oil fluid stream, and controllably regulates an electrical signal applied to the droplet-generation channel by the electrodes to adjust a timing at which the sample fluid droplets are ejected through the nozzle opening of the single-piece component, [0078].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ROS with the pair of electrode chambers positioned adjacent to the droplet-generation channel near the junction between the droplet-generation channel and the sample channel as taught by ECHELMEIER for tuning droplet generation frequency, [0003, 0098, 00125]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,105,843 to CONDRON discloses an injector/nozzle type system for fluid spray and a T-junction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797